DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communication filed 3/31/2022. Claims 1, 8 and 15 are amended, claims 5, 7, 12, 14, 18 and 20 are canceled and claims 1-4, 6, 8-11, 13, 15-17 and 19 remain pending.

Terminal Disclaimer
In response to the electronic Terminal disclaimer filed on 05/19/2022, the Double Patenting rejection of record is withdrawn.

Response to Arguments
Applicant’s arguments, see Remarks: pages 8-11, filed 03/31/2022, with respect to amended claims 1, 8 and 15 have been fully considered and are persuasive. Therefore, the respective 35 U.S.C. 103 rejections of 1-4, 6, 8-11, 13, 15-17 and 19 are withdrawn. 

Allowable Subject Matter
Claims 1-4, 6, 8-11, 13, 15-17 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Closest prior arts reviewed and of record fail to anticipate or, in combination together, render obvious claim 1, similarly stated in claims 8 and 15,  because the amended claim 1 recites:

“A method comprising: 
identifying, by a device intermediary to a plurality of clients and a plurality of servers responsive to a request to access a server of the plurality of servers, a policy from a plurality of policies that restricts server certificate validation to one or more specific servers or domain names specified in one or more policies of the plurality of policies, each policy of the plurality of policies specifying whether to perform server certificate validation of a respective server or domain name, or to forego the server certificate validation of the respective server or domain name; 
determining, by the device according to the policy, whether or not to perform the server certificate validation of the server or a corresponding domain name; 
upon determining according to the policy that the server certificate validation is to be performed, performing, by the device, the server certificate validation of the server or the corresponding domain name using one or more certificate authority (CA) certificates of a plurality of CA certificates available to the device; and establishing, by the device, access to the server responsive to validation of the one or more CA certificates; and 
upon determining according to the policy that the server certificate validation is not to be performed, establishing, by the device, access to the server without performing the server certificate validation of the server or the corresponding domain name.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREZOO SHERKAT whose telephone number is (571)272-8533. The examiner can normally be reached Monday - Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 571 - 272 - 3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AREZOO SHERKAT/Examiner, Art Unit 2494